Order filed February 13, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00206-CV
                                   ____________

                         LOLITA TOLIVER, Appellant

                                         V.

                          556 LINDA VISTA, Appellee


               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1117243

                                    ORDER

      This court has determined that relevant items were omitted from the reporter’s
record. Tex. R. App. P. 34.6(d). The official court reporter for County Civil Court at
Law No. 4 is directed to file a supplemental reporter’s record containing the
following exhibits from the trial held on February 19, 2019:

         • Plaintiffs’ Exhibits 1-3; and
         • Defendant’s Exhibits 1-6.
The supplemental reporter’s record is due on or before February 24, 2020.

       If any omitted item is not part of the case file, the court reporter is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.

                                           PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer




                                               2